

Exhibit 10.1


SEPARATION AND CONSULTING AGREEMENT


This Separation and Consulting Agreement (“Agreement”) is made and entered into
by and among FLIR Systems, Inc. (the “Company”), on the one hand, and Todd M.
DuChene (“Executive”) on the other hand (collectively, the “Parties”).


RECITALS


WHEREAS, Executive is employed by the Company as Senior Vice President, General
Counsel, Secretary and Chief Compliance Officer;


WHEREAS, Executive is a participant in the FLIR Systems, Inc. Severance Plan as
effective May 1, 2017 (the “Severance Plan”) and may be eligible for certain
benefits of the Severance Plan, subject to Executive’s compliance with the
requirements of the Severance Plan.


WHEREAS, Executive is a party to an agreement protecting the confidentiality of
Company information in connection with Executive’s employment with the Company
(the “Confidentiality Agreement”);
WHEREAS, the Company has agreed to accept Executive’s resignation of his
employment and Board position with the Company effective March 31, 2019;
WHEREAS, the Company would like to retain Executive’s services as a consultant
after the termination of his employment and Executive has agreed to provide such
services; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company including, without
limitation, the benefits of the Severance Plan.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


1.Separation of Employment. Executive and the Company mutually agree to
terminate Executive’s employment “other than for cause” as set forth in Section
4.1 of the Severance Plan effective no later than March 31, 2019 (the
“Termination Date”) and waive the notice provisions and other requirements of
the Severance Plan. Executive understands and agrees that he remains an at-will
employee and that either the Company or Executive may terminate Executive’s
employment at any time, for any or no reason, with or without prior notice. If
termination of employment occurs before March 31, 2019, the “Termination Date”
will be the effective date of such earlier termination of employment. Until the
Termination Date, Executive will continue to serve in the role of Senior Vice
President, General Counsel and Secretary. Executive will stop serving as the
Company’s Chief Compliance Officer effective February 9, 2019. During the
remainder of his employment, Executive will use his best efforts to facilitate
an effective, complete and orderly transition of all of his knowledge, duties
and projects to his successor or designee(s) as may be specified by the CEO.
2.Consideration. The Company agrees to make the following payments and provide
the following benefits to Executive:


99988678.4 0010327- 000151







--------------------------------------------------------------------------------



Exhibit 10.1


a)
Salary through the Termination Date. The Company shall pay Executive his current
base salary and auto allowance through the Termination Date.

b)
Bonus. The Company shall pay Executive a bonus for calendar year 2018 in an
amount equal to Executive’s target bonus multiplied by the level of achievement
percentage to the Company performance plan for 2018, as determined by the
Compensation Committee of the Board of Directors at its February board meeting
without reduction or offset of any kind. (Example: Bonus Target of 75%; 119%
performance to 2018 plan; Bonus = Base Salary x Bonus Target x 1.19).

c)
Accrued Vacation. The Company shall pay Executive for 300 hours of accrued
vacation within seven days following the Termination Date.

d)
Severance. Provided Executive shall have signed and not revoked this Agreement
in accordance with Section 24 below, the Company shall pay Executive his current
base salary of $434,000 plus his current annual target bonus of $325,500 and his
annual auto allowance of $18,000 (“Severance Pay”). The Severance Pay shall be
paid in equal payments over 26 bi-weekly pay periods in accordance with the
Company’s regular payroll practices beginning on the first payroll date that
occurs after the Termination Date (“Severance Period”). Any material breach of
this Agreement by Executive during the Severance Period shall entitle the
Company to stop making any further payments and recover from Executive all
Severance Pay paid as of date of the breach.

e)
Continued Health Benefits. The Company shall reimburse Executive for continued
health coverage under COBRA for a 12 (twelve) month period following Executive’s
Termination Date. The Company will provide Executive a taxable payment in an
amount equal to the monthly COBRA premium that the Executive would be required
to pay to continue the Executive’s group health coverage in effect on the
Effective Date (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage and will commence in the month following the
month of the Termination Date and continue for the period of twelve (12) months
thereafter.

f)
Equity vesting. Executive’s unvested and outstanding equity awards vested or
eligible for accelerated vesting identified in Exhibit A will vest in full on
the Termination Date or as specified in Exhibit A and options will continue to
be exercisable under the terms of issuance for 3 months following the end of the
Consulting Term (as defined in 3 below).

g)
Severance Plan and Change of Control Agreement. Executive agrees and confirms
that the payments and benefits above include all of the payments and benefits to
which he is entitled under the Severance Plan and Executive is not entitled to
any additional amounts under the Severance Plan. Further, Executive agrees and
confirms that all payments and benefits described above are subject to the terms
of the Severance Plan (including, but not limited to, (1) the requirement that
Executive comply with Section 6 of the Severance Plan, and (2) the payment
timing and other rules of Sections 9 and 10 of the Severance Plan). Executive
agrees and confirms that on the Effective Date (as defined in Section 24 below
in this Agreement), Executive’s Change of Control Agreement dated October 21,
2014 will be terminated and of no further force or effect. Thus, following the
Effective



99988678.4 0010327- 000152







--------------------------------------------------------------------------------



Exhibit 10.1


Date, under no circumstances will Executive be entitled to any payments or
benefits under the Change of Control Agreement.
3.Consulting Term. Executive shall serve as a Consultant to the Company for a
period of nine (9) months Immediately following the Termination Date (the
“Consulting Term”). The Company will engage Executive on an at-will basis during
the Consulting Term. Accordingly, Executive understands that, during the
Consulting Term, either the Company or Executive may terminate Executive’s
engagement as a Consultant at any time, for any or no reason, with or without
prior notice.
a)
As a Consultant, and on an as-needed basis upon reasonable notice from the
Company, Executive shall provide transition and other related advisory services
to the Company during the Consulting Term in order to assist in providing an
effective transition of Executive’s responsibilities to Executive’s successor as
directed by the Company’s Chief Executive Officer on matters involving Company
legal matters and other matters as are specified by the Board or the Company’s
CEO.

b)
Executive and the Company agree that, during the Consulting Term, the services
that Executive may perform for the Company as a Consultant shall not be in
excess of an average of ten (10) hours per month. Executive will perform these
services while based in New Hampshire but may be asked to travel on behalf of
Company.

c)
As compensation for Executive’s services during the Consulting Term, the Company
shall pay Executive a consulting fee of $36,167 per month (pro-rated for any
partial month), less applicable taxes and withholdings. Additionally,
Executive’s unvested and outstanding equity awards eligible for accelerated
vesting identified in Exhibit B will vest as specified in Exhibit B. Such
payment is in addition to the severance payments described in Section 2 above.

d)
During the Consulting Term, upon presentation of appropriate receipts, the
Company shall reimburse Executive for all documented, out-of-pocket expenses
Executive incurs in the performance of Executive’s duties as a Consultant,
including but not limited to expenses Executive incurs when traveling on Company
business when requested by the Board or the Company’s CEO.

4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.
5.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company or any of its current and former officers, directors, executives,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns, (collectively, the “Releasees”). Executive, on
Executive’s own behalf and on behalf of Executive’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the


99988678.4 0010327- 000153







--------------------------------------------------------------------------------



Exhibit 10.1


Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:
a)
any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b)
any and all claims relating to, or arising from, Executive’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

c)
any and all contract or tort claims, including but not limited to, wrongful
discharge of employment, termination in violation of public policy,
discrimination, harassment, retaliation, breach of contract (both express and
implied), breach of covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, fraud, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, conversion, and
disability benefits;

d)
any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Equal Pay Act, the Fair Labor Standards Act, the
Fair Credit Reporting Act, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Executive Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the Immigration Reform
and Control Act, Oregon Equality Act, Oregon Age Discrimination Law, Oregon
Discrimination Against Injured Workers Law, Oregon Disability Discrimination
Law, Oregon Family Leave Act, Oregon Whistleblower Protection Statute, Oregon
Wage and Hour Law, as amended, Oregon Minimum Wage and Employment Conditions
Law, Oregon Economic Dislocations Act, Oregon Contracts of Teachers and
Administrators Law and all state corollaries under New Hampshire law;

e)
any and all claims for violation of the federal or any state constitution;

f)
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g)
any claim for any loss, cost, damage, or expense arising out of any dispute over
the non-withholding or other tax treatment of any of the proceeds received by
Executive as a result of this Agreement; and

h)
any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations


99988678.4 0010327- 000154







--------------------------------------------------------------------------------



Exhibit 10.1


incurred under this Agreement. This release does not release claims that cannot
be released as a matter of law, including any Protected Activity (as defined
below). This release does not extend to any right Executive may have to
unemployment compensation benefits nor does this release waive or release any
claim or right to indemnification under applicable contract or state or federal
law.
6.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has twenty-one (21) days within
which to consider this Agreement; (c) Executive has seven (7) days following
Executive’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until the day following expiration of the
revocation period; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.


7.Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in Executive’s favor at the time of executing the release,
which, if known by Executive, must have materially affected Executive’s
settlement with the releasee. Executive, being aware of said principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.


8.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.


9.Confidentiality. Subject to Section 12 governing Protected Activity, Executive
agrees to maintain in complete confidence the existence of this Agreement, the
contents and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Except as
required by law, Executive may disclose Separation Information only to
Executive’s immediate family members, the Court in any proceedings to enforce
the terms of this Agreement, Executive’s attorney(s), and Executive’s
accountant(s) and any professional tax advisor(s) to the extent that they need
to know the Separation Information in order to provide advice on tax treatment
or to prepare tax returns, and must prevent disclosure of any Separation
Information


99988678.4 0010327- 000155







--------------------------------------------------------------------------------



Exhibit 10.1


to all other third parties. Executive agrees that Executive will not publicize,
directly or indirectly, any Separation Information.


Executive acknowledges and agrees that the confidentiality of the Separation
Information is a material term of this Agreement. The Parties agree that if the
Company proves that Executive breached this Confidentiality provision, the
Company shall be entitled to an award of its costs spent enforcing this
provision, including all reasonable attorneys’ fees associated with the
enforcement action, without regard to whether the Company can establish actual
damages from Executive’s breach, except to the extent that such breach
constitutes a legal action by Executive that directly pertains to the ADEA. Any
such individual breach or disclosure shall not excuse Executive from Executive’s
obligations hereunder, nor permit Executive to make additional disclosures.
Executive warrants that Executive has not disclosed, orally or in writing,
directly or indirectly, any of the Separation Information to any unauthorized
party.


10.Trade Secrets and Confidential Information/Company Property. Executive agrees
at all times hereafter to hold in the strictest confidence, and not to use or
disclose to any person or entity, any Confidential Information of the Company
and, if applicable, to continue to abide by the terms of the Confidentiality
Agreement. Executive understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers of the
Company on whom Executive has called or with whom Executive became acquainted
during the term of Executive’s employment), markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, or other business
information disclosed to Executive by the Company either directly or indirectly,
in writing, orally, or by drawings or observation of parts or equipment.
Executive further understands that Confidential Information does not include any
of the foregoing items that have become publicly known and made generally
available through no wrongful act of Executive’s or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof. Executive hereby grants consent to notification by the
Company to any new employer about Executive’s obligations under this paragraph.
Executive represents that Executive has not to date misused or disclosed
Confidential Information to any unauthorized party. Executive’s signature below
constitutes Executive’s certification under penalty of perjury that Executive
will return at the conclusion of the Consulting Term all documents and other
items provided to Executive by the Company, developed or obtained by Executive
in connection with Executive’s employment or consultancy with the Company, or
otherwise belonging to the Company.


11.No Cooperation. Subject to Section 12 governing Protected Activity, Executive
agrees that Executive will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or as related directly to the ADEA waiver in this Agreement. Executive agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that Executive cannot provide counsel or
assistance.




99988678.4 0010327- 000156







--------------------------------------------------------------------------------



Exhibit 10.1


12.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement and/or Section 11 of this Agreement to any parties other than the
Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications. Any language in the Confidentiality Agreement regarding
Executive’s right to engage in Protected Activity that conflicts with, or is
contrary to, this paragraph is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Executive is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


13.Non-disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.


14.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement and/or Section 10 of this Agreement shall entitle the Company
immediately to recover and/or cease providing the consideration provided to
Executive under this Agreement and to obtain damages, except as provided by law.


15.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


16.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


99988678.4 0010327- 000157







--------------------------------------------------------------------------------



Exhibit 10.1




17.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.


18.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


19.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


20.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


21.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement, if applicable, the Severance Plan
and the Stock Agreements, except as otherwise modified or superseded herein.


22.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.


23.Governing Law. This Agreement shall be governed by the laws of the State of
Oregon, without regard for choice-of-law provisions.


24.Effective Date. This Agreement shall be null and void if not executed by
Executive within twenty-one (21) days. Executive has seven (7) days after
Executive signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signs this


99988678.4 0010327- 000158







--------------------------------------------------------------------------------



Exhibit 10.1


Agreement, so long as it has been signed by the Parties and has not been revoked
by Executive before that date (the “Effective Date”). For the avoidance of
doubt, this Agreement will become irrevocable if not revoked by Executive within
seven (7) days after Executive signs this Agreement.


25.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.


26.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:


a)
Executive has read this Agreement;



b)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;



c)
Executive understands the terms and consequences of this Agreement and of the
release it contains;



d)
Executive is fully aware of the legal and binding effect of this Agreement; and



e)
Executive has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.



27.Cooperation. Executive agrees to cooperate fully with the Company in
connection with any matter or event relating to Executive’s employment or events
that occurred during Executive’s employment or his consultancy, including but
not limited to (a) cooperating in the defense or prosecution of any claims or
actions now in existence or which may be brought or threatened in the future
against or on behalf of the Company, including any claims or actions against its
affiliates and its and their officers and employees; (b) being available, upon
reasonable notice to meet with the Company regarding matters in which Executive
has been involved, including any contract matters or audits; (c) preparing for,
attending and participating in any legal proceeding including, without
limitation, depositions, consultation, discovery or trial; (d) providing
affidavits and/or acting as a witness in connection with respect to any
litigation or other legal proceeding affecting the Company; (e) assisting with
any audit, inspection, proceeding or other inquiry. Executive understands and
agrees that his duty to cooperate lasts forever and is not limited to his period
of employment or the Consulting Term. Executive agrees to meet with Board
members and executive staff or their authorized designee(s) at any time prior to
the Termination Date and at any time during the Consulting Term to provide
information about all pending matters or concerns. Executive shall provide
complete information, to the best of his knowledge, of any matter that is, may
be or should be of concern to the Company. The Company will reimburse Executive
for all reasonable documented, out-of-pocket expenses he incurs in providing
such cooperation to the Company. Executive agrees that should Executive be
contacted (directly or indirectly) by any person or entity (for example, by any
party representing an individual


99988678.4 0010327- 000159







--------------------------------------------------------------------------------



Exhibit 10.1


or entity) adverse to the Company, Executive shall promptly notify the Company.
In the event that Executive receives an order, subpoena, request, or demand for
disclosure of the Company’s trade secrets and/or confidential and proprietary
documents and information from any court or governmental agency, or from a party
to any litigation or administrative proceeding, Executive shall notify the
Company of same as soon as reasonably possible and prior to disclosure, in order
to provide the Company with the opportunity to assert its respective interests
in addressing or opposing such order, subpoena, request, or demand.
Notwithstanding anything in this Agreement to the contrary, Executive and the
Company agree that the obligations imposed upon him under this Section shall
survive the termination or expiration of this Agreement and last forever.
28.Acknowledgments: The Parties expressly acknowledge and agree to the
following: (a) except as set forth herein, Executive is not entitled to and
shall not receive any additional payments or benefits of any kind from the
Company, and shall not accrue additional benefits under any of the Company’s
applicable employee benefit plans; and (c) with the exception of vested benefits
due him under any FLIR employee benefit plan, Executive has been or will be paid
all compensation to which he was otherwise entitled by the Company prior to or
simultaneously with the Termination Date, and there are no additional wages or
other compensation due and owing to Executive after the Termination Date, except
as expressly provided in this Agreement.
29.Rule of Ambiguities; Severability: It is agreed and understood that the
general rule that ambiguities are to be construed against the drafter shall not
apply to this Agreement. In the event that any language in this Agreement is
found or claimed to be ambiguous, each Party shall have the same opportunity to
present evidence as to the actual intent of the Parties with respect to any such
purportedly ambiguous language, without any inference or presumption being drawn
against the purported drafter. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected. In the event that any of the provisions with
respect to confidentiality, non-competition and/or non-solicitation as set forth
in this Agreement are not enforceable in accordance with their terms, Executive
and the Company agree that such provisions shall be reformed to make them
enforceable in the manner which provides the Company with the maximum rights and
protections permitted by law.
30.Captions: The captions of the paragraphs of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


Executed and delivered, this 15th day        
             


99988678.4 0010327- 0001510







--------------------------------------------------------------------------------



Exhibit 10.1




of February 2019
 
 
FLIR Systems, Inc.
 
 
 
 
 
/s/ James J. Cannon
 
 
James J. Cannon, President and Chief Executive Officer









Executed and delivered, this 15th day
 
/s/ Todd M. Duchene
of February 2019
 
Todd M. DuChene









99988678.4 0010327- 0001511







--------------------------------------------------------------------------------



Exhibit 10.1




Exhibit A


Grant Type
Grant Date
Unvested RSUs to vest in Full
Unvested Options to vest in Full
2016 Option
4/28/16
 
21,334
2016 RSU
4/28/16
4,246
 
2016 PRSU - ROIC
4/28/16
4,220(a)
 
2017 Option
4/28/17
 
16,473
2017 RSU
4/28/17
3,985
 
2017 PRSU - OM
4/28/17
8,102(b)
 
2017 PRSU - OM
4/28/17
4,766(b)
 
2018 RSU
4/27/18
7,996
 

 
(a) Actual number of shares vesting (if any) determined by performance to
established metrics.
(b) Acceleration of “banked” shares (if any) determined by performance to
established metrics and factored by two-thirds.


99988678.4 0010327- 0001512







--------------------------------------------------------------------------------



Exhibit 10.1




Exhibit B


Grant Type
Grant Date
Unvested RSUs to vest in Full
2016 PRSU - TSR
4/28/16
4,350(a)
2017 PRSU - OM
4/28/17
4,051(b)
2017 PRSU - OM
4/28/17
2,383(b)
2018 PRSU - Revenue
4/27/18
0(c)
2018 PRSU - EBITDA
4/27/18
0(c)

 
(a) Award vests on May 1, 2019. Actual number of shares vesting (if any)
determined by performance to established metrics.
(b) Acceleration of final one-third of 2017 PRSUs as of December 31, 2019 at
Target payout.
(c) For avoidance of doubt, the 2018 PRSU grants will neither vest nor
accelerate.




99988678.4 0010327- 0001513





